DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is unclear which edge is being referred to by the limitation “the other edge”.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NIWA (US PG Pub 2022/0005779, hereinafter Niwa).
Regarding claim 1, figures 1 and 2 of Niwa disclose a semiconductor package, comprising:
a base substrate (15);
an insulating layer (14) comprising a first region disposed on the base substrate in which first and second openings are disposed, and a second region, the remaining region of the base substrate, other than the first region;
a first semiconductor chip (30) disposed on the base substrate and comprising bonding pads (30p) disposed proximate to a first edge;
at least one second semiconductor chip (31) stacked on the first semiconductor chip, wherein the second semiconductor chip is stacked toward a second edge that is parallel to the first edge to form a staircase shape; and
a molding portion (91) covering the base substrate, wherein the molding portion encapsulates the first and second semiconductor chips, wherein the first edge overlaps the second region, both ends of the second edge are disposed to overlap the first and second openings (at an angle), and the molding portion fills the first and second openings.
Regarding claim 2, figures 1 and 2 of Niwa disclose the first and second openings comprise a third region overlapping with the first semiconductor chip and a fourth region, wherein the fourth region is a remaining region of the insulating layer other than the third region.
Regarding claim 5, figures 1 and 2 of Niwa disclose the bonding pads form a single row parallel to the first edge.
Regarding claim 7, figures 1 and 2 of Niwa disclose the entire claimed invention as noted in the above rejections.
Regarding claim 10, figures 1 and 2 of Niwa disclose the first semiconductor chip (30) is adhered to the package substrate by an adhesive layer (40).
Regarding claim 11, figures 1 and 2 of Niwa disclose the adhesive layer is a die attach film.
Regarding claim 12, figures 1 and 2 of Niwa disclose the first semiconductor chip is a memory chip of the same type as the second semiconductor chip (¶ 41).
Regarding claim 13, figures 1 and 2 of Niwa disclose the insulating layer is a solder resist layer (¶ 34).
Regarding claim 14, figures 1 and 2 of Niwa disclose the entire claimed invention as noted in the above rejections including a tetragonal mounting region.
Regarding claim 15, figures 1 and 2 of Niwa disclose the entire claimed invention as noted in the above rejections
Regarding claim 16, figures 1 and 2 of Niwa disclose the entire claimed invention as noted in the above rejections including the molding portion in contact with an adhesion surface of the die attach film.
Regarding claim 17, figures 1 and 2 of Niwa disclose the first and second openings have a same shape and are disposed symmetrically to the both ends of the second edge.
Regarding claims 18 and 19, figures 1 and 2 of Niwa disclose the entire claimed invention as noted in the above rejections.
Regarding claim 20, figures 1 and 2 of Niwa disclose the package substrate is a printed circuit board.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa.
Regarding claim 3, Niwa does not explicitly disclose the third region is disposed to have a width of 10 µm to 40 µm from the second edge of the first semiconductor chip toward an inside of the first semiconductor chip, and the fourth region is disposed to have a width of 10 µm to 400 µm from the second edge of the first semiconductor chip toward an outside of the first semiconductor chip.
However, it would have been obvious to form the region to have dimensions within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 4, figures 1 and 2 of Niwa disclose the fourth region comprises a region overlapping with at least one second semiconductor chip.
Regarding claim 6, Niwa does not explicitly disclose the molding portion is formed of a material comprising an epoxy molding compound.
However, it would have been obvious to form the molding portion with an epoxy molding compound for the purpose of selecting a suitable and well known material.
Regarding claims 8 and 9, Niwa does not explicitly disclose at least one of the third and fourth corners of the first semiconductor chip comprises a warped region, wherein a portion of the first semiconductor is warped in the warped region in the direction normal to the second surface;
wherein the warped region has a width equivalent to 1.25% or less of the length of the one edge of the first semiconductor chip.
However, applicants specification states that warpage is a result of thermal expansion of semiconductor materials and temperature conditions.
The prior art teaches a device made from similar materials which are made through similar processes and thus it is obvious that similar warpage as claimed would naturally occur at least to a certain degree.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/            Primary Examiner, Art Unit 2895